Order Filed August 23, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00615-CV

   IN RE INTERNATIONAL HOSPITAL CORPORATION HOLDING N.V., Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-06257

                                          ORDER
                      Before Justices Lang-Miers, Fillmore, and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs, if any, of this original proceeding.



                                                  /s/ DAVID SCHENCK
                                                      JUSTICE